 



Exhibit 10.2

STOCK OPTION AGREEMENT
PURSUANT TO
CHAMPION INDUSTRIES, INC.
2003 STOCK OPTION PLAN
                                       GRANT

     AGREEMENT made as of                                       , 200  , between
Champion Industries, Inc., a West Virginia corporation (the “Company”) and      
                                , an employee of the Company or one of its
subsidiaries (the “Employee”).

     1. STOCK OPTION. The Company hereby grants to Employee the option to
purchase up to                                        (                   )
shares of Company common stock. The right to purchase up to the maximum number
of shares is conditioned upon Employee’s employment with Company or one of its
subsidiaries at the time the option is exercised.

     2. EXERCISE OF OPTION. The option to purchase such shares may be exercised
in whole or in part, at any time, by written notice delivered to the Company.
Such notice shall state the number of shares with respect to which the option is
being exercised and shall specify a date, not less than five nor more than ten
days after the date of such notice, as the date on which the shares will be
taken up and payment made therefore at the principal office of the Company. If
any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, then the date for the delivery of such
shares against payment therefore shall be extended for the period necessary to
take such action. In the event of any failure to take up and pay for the number
of shares specified in such notice on the date set forth therein, as the same
may be extended as provided above, the exercise of this option shall terminate
with respect to such number of shares, but shall continue with respect to the
remaining shares covered by this Agreement and not yet acquired pursuant
thereto.

     3. PAYMENT FOR SHARES. The purchase price is payable in cash or may be
paid, in whole or in part, by delivering and exchanging Company common stock
owned by Employee at the time the option is exercised, such stock being valued
for purposes of the exchange at its fair market value at the time of the
exercise of the option; provided, however, that the Company reserves the right
to refuse to accept, as payment for any option hereunder, any Company common
stock acquired pursuant to the Company’s Stock Option Plan unless the option
pursuant to which such stock was acquired was granted to the Employee tendering
such stock at least six months prior to the date of tender. For purposes of this
section, fair market value shall mean the average of the closing bid and ask
prices on the last business day immediately preceding the exchange date.

 



--------------------------------------------------------------------------------



 



     4. WITHHOLDING TAXES. The Employee shall pay over to the Company,
simultaneously with delivery of the purchase price, any withholding taxes which
the Company is required to collect upon option exercise.

     The Company may, in its discretion, permit the Employee to satisfy
withholding requirements or arrange for withholding of taxes in excess of
minimum withholding liability by (i) directing the Company to withhold from the
shares to be issued upon option exercise, or (ii) tendering from other shares of
Company common stock owned by the Employee, the number of shares sufficient to
satisfy the tax withholding amount. Valuation and eligibility for tender of
shares shall be as prescribed in Section 3. Any such election by the Employee
shall be irrevocable and must be made at least six months following the grant of
the options and either (i) six months prior to the date the amount of tax due
with respect to the exercise is calculated (the “Tax Date”) or (ii) prior to the
Tax Date within a ten-day “window period” beginning the third business day
following release of the Company’s annual or quarterly financial results and
ending on the twelfth business day following that release.

     5. PURCHASE PRICE. The purchase price shall be $                    per
share.

     6. TERMINATION OF OPTION. Except as herein otherwise stated, all
unexercised options shall be extinguished upon the earlier of termination of
employment with Company or one of its subsidiaries or                           
           ,                    .

     7. DEATH OR DISABILITY; VOLUNTARY RETIREMENT. (a) In the event the
employment of Employee shall terminate during any year by reason of the death or
permanent disability of Employee (as determined in the sole discretion of the
Board of Directors of Company), Employee, his heirs, legatees or legal
representative, shall be entitled to exercise all options which Employee was
entitled to exercise prior to death or permanent disability, provided that such
exercise occurs within ninety (90) days of the date of such death or disability;
thereafter, all unexercised options shall terminate and be extinguished.

     (b) In the event the employment of Employee shall terminate during any year
by reason of the voluntary retirement of Employee (as determined in the sole
discretion of the Board of Directors of the Company), Employee shall be entitled
to exercise all options which Employee was entitled to exercise prior to
voluntary retirement, provided that such exercise occurs prior to the earlier of
(i) ninety (90) days after the date of voluntary retirement or (ii)            
                          ,                    ; thereafter, all unexercised
options shall cease and terminate.

     8. RECLASSIFICATION, CONSOLIDATION OR MERGER. If and to the extent that the
number of issued shares of common stock of the Company shall be increased or
reduced by change in par value, split up, reclassification, distribution of a
dividend payable in stock, or the like, the number of option shares and the
option

 



--------------------------------------------------------------------------------



 



price per share may be proportionately adjusted. If the Company is reorganized
or consolidated or merged with another corporation, Employee shall be entitled
to receive options covering shares of such reorganized, consolidated, or merged
company in the same proportion, at an equivalent price, and subject to the same
terms and conditions as set forth herein. For purposes of the preceding
sentence, the excess of the aggregate fair market value of the shares subject to
the option immediately after the reorganization, consolidation, or merger over
the aggregate option price of such shares shall not be more than the excess of
the aggregate fair market value of all shares subject to the option immediately
before such reorganization, consolidation, or merger over the aggregate option
price of such shares, and the new option or assumption of the old option shall
not give Employee additional benefits which he did not have under the old
option, or deprive him of benefits which he had under the old option.

     9. NO RIGHTS IN OPTION STOCK. Employee shall have no rights as a
shareholder in respect of shares as to which any option shall not have been
exercised and payment made as herein provided, and shall have no rights with
respect to such shares not expressly conferred by this Agreement.

     10. SHARES RESERVED. The Company shall at all times during the term of this
Agreement reserve and keep available such number of its common shares as will be
sufficient to satisfy the requirements of this Agreement, and shall pay all
original issue taxes on the exercise of this option, and all other fees and
expenses necessarily incurred by the Company in connection therewith.

     11. NONASSIGNABILITY. No option shall be transferable by Employee otherwise
than by will or the laws of descent and distribution. Options shall be
exercisable by Employee during his lifetime only by him or, in the event of his
legal incompetency, only by his guardian or legal representative.

     12. LIMITATIONS. Nothing in this Agreement shall be construed as creating a
contract of employment nor shall this Agreement be construed as granting any
rights to Employee except as herein expressly provided.

     13. BINDING EFFECT. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legatees, successors
and assigns.

     14. COMPANY STOCK OPTION PLAN CONTROLS. This Agreement and all options
hereby granted are subject to all the terms and conditions of the Company’s
Stock Option Plan. In the event of any conflict between the terms and provisions
of this Agreement and the Company’s Stock Option Plan, the terms of the
Company’s Stock Option Plan shall control.

 



--------------------------------------------------------------------------------



 



     15. NO DISPOSITION OF UNDERLYING STOCK FOR SIX MONTHS. A total of six (6)
months must elapse between the date of grant of this option and the date of sale
of any Company common stock received through the exercise of options granted
hereunder.

     16. The options granted by this Agreement are intended to be, and shall be
treated as incentive stock options as defined in Section 422 of the Internal
Revenue Code of 1986, as amended.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the                     day of                                     
 ,                    .

     
 
  CHAMPION INDUSTRIES, INC. 
 
   

  By
 
   

     Its   President and Chief Operating Officer
 
   

 

--------------------------------------------------------------------------------

 

  Employee

 